UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1427


In Re:   ROBERT L. KAETZEL; VIRGINIA L.W. KAETZEL,

                 Debtors.

-----------------------------------

FRANZ BOENING,

                 Creditor – Appellant,

           v.

GARY ALAN ROSEN, Chapter 7         Trustee     in     12-26705   WIL,
Plaintiff in AP No. 13-042 WIL,

                 Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:14-cv-00668-JFM)


Submitted:   October 27, 2015              Decided:    November 17, 2015


Before NIEMEYER and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig B. Leavers, HOFMEISTER, BREZA & LEAVERS, Hunt Valley,
Maryland, for Appellant. Rand L. Gelber, Rockville, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Franz    Boening          appeals     from    the     district      court’s      order

affirming the order of the bankruptcy court denying Boening’s

motion to compel the trustee to abandon the bankruptcy estate’s

interest in a lien that was avoided pursuant to 11 U.S.C. 548

(2012).        The bankruptcy court denied the motion, determining

that the value to the bankruptcy estate of an avoided lien which

is preserved for the estate pursuant to 11 U.S.C. § 551 (2012),

is    equal    to     the    amount     of    the   transfer          avoided.     We   have

reviewed the record and the parties’ arguments on appeal, and we

find no reversible error by either the bankruptcy court or the

district court.             Accordingly, we affirm for the reasons stated

by the district court.               Boening v. Rosen, No. 8:14-cv-00668-JFM

(D.    Md.    filed       Mar.    20,   2015;      entered      Mar.     23,   2015).     We

dispense       with       oral    argument      because         the    facts     and    legal

contentions         are   adequately         presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                               3